DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:   	Claim 32 is objected to because it depends from a cancelled claim. 	  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a carrying arm protruding outward from the housing on the upper edge of the housing for enabling the housing to be supported on a top edge terminating a side wall of a well of a well plate…wherein an inside clearance of the suspension section from the housing is greater than a thickness of the top edge of the side wall of the well of the well plate, thereby resulting in a clearance fit for the cell culture insert when inserted into the side wall of the well" in lines 8-10 and 14-16, however, said limitations are unclear. The well plate as claimed is not positively recited, and it is unclear if the well plate is a required element or a material upon which the claimed cell culture insert is intended to operate during an intended use operation. Further clarification is requested and appropriate correction is required. 	Claims 18-29 are rejected by virtue of their dependency upon a rejected base claim. 
Claim Rejections - 35 USC § 103
Claims 16, 18-20, 22-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedun (previously cited; US 5,578,492) in view of Schmidt et al (previously cited; US 2013/0267019) (hereinafter “Schmidt”) and Martin et al (previously cited; US 2010/0190197) (hereinafter “Martin”).
Regarding claims 16 and 27, Fedun discloses a cell culture insert (FIG. 3: insert 60), comprising:  	a hollow cylindrical housing (FIG. 3: annular vertical wall 64; col. 3, ll. 58-65) with an upper end-face opening bordered by an upper edge of the housing (FIG. 3: upper opening of the annular vertical wall 64; col. 3, ll. 58-65) and with a lower end-face bottom formed as a membrane (FIG. 3: membrane 66; col. 3, ll. 58-65), supporting feet being arranged on at least one of a bottom edge of the housing and the bottom of the housing and protruding downward for enabling the housing to be supported on a substrate in a tilt-proof manner with a small uniform distance between the bottom of the housing and the substrate (FIG. 3: support feet arranged at a bottom edge of the annular vertical wall; col. 3, ll. 64-65), and  	a carrying arm protruding outward from the housing on the upper edge of the housing for enabling the housing to be supported on an edge of a well of a well plate (FIG. 3; col. 3, line 66 to col. 4, line 8), wherein the carrying arm is an edge suspension element having a supporting section running radially relative to the housing (FIG. 3: overhang 70).  	Fedun discloses the claimed invention except for a suspension section that is running downward from the supporting section in a direction toward the bottom of the housing. However, Fedun discloses wherein the carrying arm can be configured in a variety of shapes such as the shapes shown in FIGS. 1 to 3.  	Schmidt discloses a cell culture insert comprising a hollow cylindrical housing (FIGS. 3b,4a: hanger component 3; ¶ [0039]) and a carrying arm protruding outward from the housing on the upper edge of the housing for enabling the housing to be supported on an edge of a well of a well plate (FIGS. 1, 3b,4a: flange 5; ¶ [0039]), wherein the carrying arm is an edge suspension element having a supporting section running radially relative to the housing and a suspension section running downward from the supporting section in a direction toward the bottom of the housing (FIGS. 1,3b,4a: flange 5 includes a first portion extending radially relative to the housing and a second portion running downward from the first portion, together forming an opening (5a); ¶ [0039]). 	In view of Schmidt, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the supporting section of the carrying arm of Fedun to comprise the suspension section of Schmidt because such modification facilitates ease of handling of the insert and addition of materials into the insert, as disclosed by Schmidt (see ¶ [0039]). 	Modified Fedun does not explicitly disclose wherein an inside clearance of the suspension section from the housing is greater than a thickness of the edge of the well of the well plate, thereby resulting in a clearance fit for the cell culture insert when inserted into the well. However, modified Fedun does disclose wherein the cell culture insert is arranged supported within a well of a multiwell plate (see Fedun, Abstract). 	Martin discloses a multiwell plate (FIGS. 2D,2E: plate 214’) and a cell culture insert (FIGS. 2D,2E: culture inserts (210’,212’)) having a carrying arm that has a supporting section (FIG. 2D: 228’) protruding radially from the sidewall of the insert (FIGS. 2D,2E) and a suspension section protruding downward from the supporting section (FIGS. 2D,2E: flange extending down from the section 228’; ¶ [0041]). As shown in FIGS. 2D,2E, an inside clearance of the suspension section from the housing is greater than a thickness of the edge of the well of the well plate, thereby resulting in a clearance fit for the cell culture insert when inserted into the well. 	In view of Martin, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the carrying arm of modified Fedun with that of Martin for the purpose of securing the insert on the wells of the multiwell plate, as disclosed by Martin (see FIGS. 2D,2E; ¶ [0041]). 	It should be noted that while the claims recite a well of a multiwell plate, the well of the multiwell plate is not positively recited in the claims.
Regarding claim 18, modified Fedun further discloses wherein the carrying arm has an initial section running upward from the housing (FIG. 3: struts 72) and followed by the supporting section (FIGS. 1, 3b,4a: flange 5 having opening; ¶ [0039]). Thus, the housing of the modified Fedun is considered to meet the limitation “so that when the housing is oriented horizontally, a lower edge of the supporting section is higher than the upper edge of the housing.”
Regarding claim 19, modified Fedun further discloses wherein the carrying arm has a predetermined breaking location near the housing, so that the carrying arm can be broken off from the housing at the predetermined breaking location (see Fedun, FIG. 3: weakened area 74; col. 2, ll. 59-62).
Regarding claim 20, modified Fedun further discloses wherein the suspension section of the carrying arm is formed as a grip bar for a gripping tool (see Schmidt, FIGS. 3b: flange 5 having opening).
Regarding claim 22, modified Fedun discloses wherein the cell culture insert comprise at least three carrying arms. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the number of the carrying arms associated with the cell culture insert of modified Fedun so as to comprise a single carrying arm. One of ordinary skill would have made said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed cell culture insert would not perform differently than the cell culture insert of modified Fedun.
Regarding claim 23, modified Fedun discloses wherein the cell culture insert comprise supporting feet spaced apart on the outer edge of the housing (see Fedun, FIG. 3). Modified Fedun does not explicitly disclose wherein the supporting feet are exactly three and spaced equal distances apart. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the number of the supporting feet associated with the cell culture insert of modified Fedun so as to comprise exactly three supporting feet. One of ordinary skill would have made said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed cell culture insert would not perform differently than the cell culture insert of modified Fedun. Further, it would have been obvious to one of ordinary skill in the art to have spaced apart the supporting feet equal distances apart on the housing in order to maintain the cell culture insert at a level when the cell culture insert is supported on its feet. 	Modified Fedun discloses the claimed invention except for the rearrangement of the supporting feet on the circumference of the housing. However, it would have been obvious to one having ordinary skill in the art to have rearranged the supporting feet on the circumference of the housing, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C).
Regarding claim 24, modified Fedun discloses wherein the supporting feet (76) protrude outward from the housing (the supporting feet 76 of modified Fedun arranged on the circumference of the housing extend outward from the housing).
Regarding claim 25, modified Fedun does not explicitly disclose wherein two of the supporting feet are arranged on the circumference of the housing at the same lateral distance from the carrying arm. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C).
Regarding claim 28, modified Fedun further discloses wherein the cell culture is made of a thermoplastic polymer (see Fedun at col. 4, ll. 22-27).
Response to Arguments
Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection from the previous Office Action.
In response to Applicant’s argument on pages 7 to 9 of the Remarks, Applicant’s argument is not persuasive. As discussed in the rejection, the combination discloses an insert with a suspension section running downward from the supporting section. The use of the suspension section (i.e., to hang over the edge of the well) is an intended use of the claimed insert, since the well is not positively recited in the claim 16. As to the Applicant’s argument against Martin, as discussed in the rejection, Martin discloses a flange extending down from the section 228’ (¶ [0041]) which reads on “suspension section running downward” that surround at least a portion of the outer wall of the well (FIGS. 2D,2E). 
Allowable Subject Matter
Claims 30 and 33-34 are allowed.
Claims 21, 26 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799